743 N.W.2d 207 (2008)
Ronald FLEISCHFRESSER (Deceased), by Joyce Wilkins FLEISCHFRESSER (Surviving Spouse), Plaintiff-Appellant,
v.
PETERSON TOWING, INC., Highland Insurance Group, and Northwestern National Casualty Company, Defendants-Appellees.
Docket No. 133730. COA No. 274353.
Supreme Court of Michigan.
January 22, 2008.
On order of the Court, the motion for reconsideration of this Court's October 26, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
WEAVER, J., would grant the motion for reconsideration.
MARILYN J. KELLY, J., would grant the motion for reconsideration and, on reconsideration, would remand this case to the Court of Appeals as on leave granted.